

Exhibit 10.4
AMBAC FINANCIAL GROUP, INC.
PERFORMANCE STOCK UNIT AGREEMENT
FOR LONG-TERM INCENTIVE COMPENSATION AWARD
(Employees without Employment Agreements)
Effective as of [DATE], 2019 (the “Grant Date”), [NAME] (the “Participant”) has
been granted an Award under the Ambac Financial Group, Inc. Incentive
Compensation Plan (the “Incentive Plan”) and in accordance with the Ambac
Financial Group, Inc. Long-Term Incentive Compensation Plan (the “LTIP”), which
is a subplan to the Incentive Plan. This Agreement evidences the Award, which
shall consist of a Full Value Award in the form of performance stock units
(“Performance Stock Units”). In addition to the terms and conditions of the
Incentive Plan and the LTIP, the Award shall be subject to the following terms
and conditions (sometimes referred to as this “Agreement”).
1.Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Incentive Plan
or the LTIP, as applicable.
2.    Grant of Performance Stock Units. Subject to the terms of this Agreement,
the Incentive Plan and the LTIP, effective as of the Grant Date the Participant
is hereby granted [NUMBER] Performance Stock Units (the “Target Performance
Units”). This Award contains the right to dividend equivalent units (“Dividend
Equivalent Units”) with respect to Earned Performance Units (as defined in
Section 3(a)) as described in Section 4. Each Performance Stock Unit awarded
hereunder shall become earned and vested as described in Section 3 and each
Earned Performance Unit (and associated Earned Dividend Equivalent Units thereon
as described in Section 4) shall be settled in accordance with Section 5.
3.    Earning, Vesting and Forfeiture of Performance Stock Units. The
Performance Stock Units shall become earned and vested in accordance with the
following:
(a)    All Performance Stock Units shall be unearned and unvested unless and
until they become earned and vested and nonforfeitable in accordance with this
Section 3. The Participant shall have the ability to earn between 0% and 220% of
the Target Performance Units, as determined by the Committee, based on the
continuing employment of the Participant during the period beginning on January
1, 2019 and ending on the December 31, 2021 (the “Performance Period”) and
satisfaction of the Performance Goals set forth in Exhibit A hereto (which is
incorporated into and forms part of this Agreement). Any Performance Stock Units
granted pursuant to this Agreement that become earned in accordance with this
Agreement shall be referred to herein as “Earned Performance Units”. Except as
provided in Section 3(b), if the Participant’s termination of employment or
service with the Company (the “Termination Date”) occurs for any reason prior to
the last day of the Performance Period, the Participant’s right to all
Performance Stock Units (and any associated Dividend Equivalent Units) awarded
or credited to the Participant pursuant to this Agreement shall expire and be
forfeited immediately and the Participant shall have no further rights with
respect to any of the Performance Stock Units (or associated Dividend Equivalent
Units). The Earned Performance Units (and any associated Earned Dividend
Equivalent Units) shall be settled in accordance with Section 5 hereof.
(b)    Notwithstanding the provisions of Section 3(a), (x) if the Participant’s
Termination Date occurs prior to the last day of the Performance Period by
reason of Disability (as defined in Section 3(c)), Retirement (as defined in
Section 3(c)), or involuntary termination by the Company other than for Cause
(as defined in Section 3(c)), the Participant shall be entitled to receive the
number of Earned Performance Units (and any associated Earned Dividend
Equivalent Units) that the Participant would have been entitled to receive had
the Termination Date not occurred prior to the end of the Performance Period
based on actual satisfaction of the Performance Goals, and (y) if the
Participant’s Termination Date occurs prior to the last day of the Performance
Period by reason of death, the beneficiaries of Participant shall be entitled to
receive the number of Earned Performance Units (and any associated Earned
Dividend Equivalent Units) that the Participant would have been entitled to
receive had the Termination Date not occurred prior to the end of the
Performance Period at a 100% overall payout multiple regardless of the outcome
of the Performance Goals, Total Shareholder Return or Relative Total Shareholder
Return (which shall be equal to the number of Target Performance Units plus any
earned Dividend Equivalent Units).
(c)    For purposes of the Award evidenced by this Agreement, (i) a
Participant’s Termination Date shall be considered to occur by reason of
“Disability” if his Termination Date occurs on or after the date on which he is
entitled to long-term disability benefits under the Company’s long-term
disability plan (or, if the Participant is not eligible for such plan, if the
Participant would be entitled to benefits under such plan if he were eligible)
and such Termination Date does not occur for any other reason; (ii) the
Participant’s Termination Date shall be considered to occur by reason of “Cause”
if the Participant’s Termination Date occurs by reason of termination by the
Company and is on account of (A) any act or omission by the Participant
resulting in, or intending to result in, personal gain at the expense of the
Company; (B) the improper disclosure by the Participant of proprietary or
confidential information of the Company; or (C) misconduct by the Participant,
including, but not limited to, fraud, intentional violation of, or negligent
disregard for, the rules and procedures of the Company (including the code of
business conduct), theft, violent acts or threats of violence, or possession


1

--------------------------------------------------------------------------------




of controlled substances on the property of the Company; provided, however, that
the meaning of “Cause” shall be (1) expanded to include any additional grounds
for cause-based termination specified in any contract, policy or plan applicable
to the Participant or (2) superseded to the extent expressly provided in such
contract, policy or plan; and (iii) the Participant’s Termination Date shall be
considered to occur on account of “Retirement” if the Participant’s Termination
Date occurs on or after the date on which the following conditions have been
satisfied and such Termination Date does not occur for any other reason: (x) the
Participant has attained age 60; (y) the Participant has provided at least ten
(10) years of service to the Company; and (z) the Participant has provided at
least 90 days’ prior notice of his or her Termination Date due to retirement
from the Company.
4.    Dividend Equivalent Units. The Participant shall be credited with Dividend
Equivalent Units as follows:
(a)    If, during the Performance Period, a dividend with respect to shares of
Common Stock is paid in cash, then as of the dividend payment date, the
Participant shall be credited with that number of Dividend Equivalent Units
equal to (i) the cash dividend paid with respect to a share of Common Stock,
multiplied by (ii) 220% of the Target Performance Units (the “Maximum
Performance Units”) plus the number of previously credited Dividend Equivalent
Units with respect to such Performance Stock Units, if any, divided by (iii) the
Fair Market Value of a share of Common Stock on the dividend payment date,
rounded down to the nearest whole number.
(b)    If, during the Performance Period, a dividend with respect to shares of
Common Stock is paid in shares of Common Stock, then as of the dividend payment
date the Participant shall be credited with that number of Dividend Equivalent
Units equal to (i) the number of shares of Common Stock distributed in the
dividend with respect to a share of Common Stock, multiplied by (ii)(A) the
number of Maximum Performance Units plus (B) the number of previously credited
Dividend Equivalent Units with respect to such Performance Stock Units, if any,
rounded down to the nearest whole number.
Dividend Equivalent Units shall be earned on the same basis and to the same
extent that the Performance Stock Units to which they relate become Earned
Performance Units. Therefore, the Participant shall only earn Dividend
Equivalent Units with respect to Earned Performance Units and, to the extent
that any Dividend Equivalent Units are credited to the Participant pursuant to
this Section 4 and are not earned in accordance with this Agreement, they shall
be forfeited and the Participant shall have no further rights with respect
thereto under this Agreement or otherwise. Any Dividend Equivalent Units
credited to the Participant pursuant to this Section 4 that become earned in
accordance with this Agreement are sometimes referred to as “Earned Dividend
Equivalent Units”.
5.    Settlement. Subject to the terms and conditions of this Agreement, the
Earned Performance Units (and associated Earned Dividend Equivalent Units) shall
be settled as soon as practically possible, but not later than March 15
following the end of the Performance Period (the “Settlement Date”) subject to
Special Section 409A Rules in Section 17; provided that in the case of death of
a Participant, the Settlement Date shall be the Participant’s Termination Date.
Settlement of the Earned Performance Units and Earned Dividend Equivalent Units
on the Settlement Date shall be made in the form of shares of Common Stock with
one share of Common Stock being issued in settlement of each Earned Performance
Unit and each Earned Dividend Equivalent Unit, with any fractional shares of
Common Stock being rounded up to the nearest whole number. Upon the settlement
of any Earned Performance Unit and associated Earned Dividend Equivalent Units,
such Earned Performance Unit and Earned Dividend Equivalent Units shall be
cancelled. Any Performance Stock Units and associated Dividend Equivalent Units
outstanding as of the last day of the Performance Period that do not become
Earned Performance Units and associated Earned Dividend Equivalent Units shall
be automatically cancelled as of the last day of the Performance Period.
6.    Withholding. The Award and settlement thereof are subject to withholding
of all applicable taxes. Such withholding obligations shall be satisfied through
amounts that the Participant is otherwise to receive upon settlement.
7.    Transferability. The Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution.
8.    Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.
9.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Incentive Plan and
the LTIP. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.
10.    Adjustment of Award. In the event of a stock dividend, stock split,
reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock, the Committee shall, in order to preserve the benefits
or prevent the enlargement of benefits of this Award, and in the manner it
determines equitable in its sole discretion, (a) adjust the number and kind of
shares subject to this Award and (b) make any other adjustments that the
Committee determines to be equitable (which may include, without limitation, (i)
replacement of this Award with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (ii) cancellation of this Award in return for cash payment of
the current value of this Award, determined as though this Award is fully vested
at the time of payment).


2

--------------------------------------------------------------------------------




11.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, through Ambac’s stock compensation
administration system or when deposited in a United States Post Office, postage
prepaid, addressed, as appropriate, to Ambac at its principal offices, to the
Participant at the Participant’s address as last known by the Company or, in
either case, such other address as one party may designate in writing to the
other.
12.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of New York and
applicable federal law.
13.    Amendments. The Board of Directors may, at any time, amend or terminate
the Incentive Plan, and the Board of Directors or the Committee may amend this
Agreement or the LTIP, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under this Agreement prior to the date
such amendment or termination is adopted by the Board of Directors or the
Committee, as the case may be.
14.    Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company, nor any right or claim to any benefit under the Incentive Plan, the
LTIP or this Agreement, unless such right or claim has specifically accrued
under the terms of the Incentive Plan and this Agreement.
15.    Severability. If a provision of this Agreement is held invalid by a court
of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
16.    Incentive Plan and LTIP Govern. The Award evidenced by this Agreement is
granted pursuant to the Incentive Plan, and the Performance Stock Units and this
Agreement are in all respects governed by the Incentive Plan (including the
LTIP) and subject to all of the terms and provisions thereof, whether such terms
and provisions are incorporated in this Agreement by reference or are expressly
cited.
17.    Special Section 409A Rules. To the fullest extent possible, amounts and
other benefits payable under the Agreement are intended to comply with or be
exempt from the provisions of section 409A of the Code. This Agreement will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent; provided, however, that the Company does not
guarantee the tax treatment of the Award. Notwithstanding any other provision of
this Agreement to the contrary, if any payment or benefit hereunder is subject
to section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of the Participant’s termination of employment (or other
separation from service):
(a)    and if the Participant is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code) and if any such payment or benefit is
required to be made or provided prior to the first day of the seventh month
following the Participant’s separation from service or termination of
employment, such payment or benefit shall be delayed until the first day of the
seventh month following the Participant’s separation from service; and
(b)    the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.


3

--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE GOALS


Weight of Award between AAC and AFG Performance:


AAC Percentage: 70%
AFG Percentage: 30%
Collectively (“Total Performance”)


Performance Goals
The Award evidenced by the Agreement shall be earned based on the satisfaction
of the Performance Goals described in this Exhibit A determined based on the
rating calculated pursuant to the following table, subject to the RTSR modifier
discussed below:
 
 
AAC
AFG
Rating
Payout Multiple
Adjusted Net Asset Value
($mm)
WLACC Outstanding ($bn)
Original Cumulative EBITDA 1 ($mm)
1
2.00
$(180)
$11.5
$35
2
1.00
$(380)
$13.5
$20
3
0.00
$(580)
$15.0
$0

With respect to the AFG Performance Goal, representing 30% of Total Performance,
the applicable rating shall be determined based on Original Cumulative EBITDA,
however upon the Effective Date, the applicable rating shall be determined based
on a weighting of the Original Cumulative EBITDA and the Revised Cumulative
EBITDA as described herein. Linear interpolation between the payout multiple of
both Original Cumulative EBITDA and Revised Cumulative EBITDA will be applied to
determine the respective payout multiple to be used in determining the final
payout multiple. The final payout multiple will result in a proportionate number
of the Target Performance Units (and associated Dividend Equivalent Units)
becoming Earned Performance Units (and Earned Dividend Equivalent Units).
With respect to the AAC Performance Goal, representing 70% of Total Performance,
the applicable rating shall be determined as follows: (i) 25% of Total
Performance based on the Adjusted Net Asset Value and (ii) 45% of Total
Performance based on WLACC Outstanding at the end of the Performance Period.
Linear interpolation between payout multiples of Adjusted Net Asset Value and
the WLACC Outstanding, as applicable, will result in a proportionate number of
the Target Performance Units (and associated Dividend Equivalent Units) becoming
Earned Performance Units (and Earned Dividend Equivalent Units).
All metrics noted in this table shall be neutral to the effects of changes to US
GAAP.
All determinations as to whether the Performance Goals have been satisfied will
be determined by the Committee in accordance with the provisions of the LTIP,
including Section 3(f) thereof.


______________________________
1    Upon the execution of a material transaction or acquisition by AFG, revised
Cumulative EBITDA (the “Revised Cumulative EBITDA”) metrics will be established
by the Compensation Committee to incorporate performance goals (the “Revised
Performance Metrics”) for such material transaction or acquisition. Upon such
event, a weighting of Original Cumulative EBITDA and Revised Cumulative EBITDA
will occur as follows: (i) the performance of Original Cumulative EBITDA prior
to such event shall be measured against the annual projections that derived the
Original Cumulative EBITDA metrics up to, but not including, the effective date
(the “Effective Date”) of such Revised Performance Metrics, as determined by the
Compensation Committee, with straight line recognition of the projected annual
EBITDA for a partial calendar year, and (ii) the performance of the Revised
Cumulative EBITDA will be measured against the Revised Performance Metrics from
the Effective Date of such Revised Performance Metrics through the end of the
Performance Period (and shall be inclusive of earnings on the remaining capital
after a material transaction or acquisition). The projections noted in item (i)
above would be equivalent to a target payout multiple of 1.00 (the “Original
EBITDA target projections”). Maximum payout multiple of 2.00 would be equivalent
to 1.5 times the Original EBITDA target projections and a payout multiple of
0.00 is a cumulative EBITDA of $0 million up to, but not including, the
Effective Date. The results in items (i) and (ii) will be weighted as follows:
(a) the number of days from the beginning of the Performance Period to but not
including the Effective Date multiplied by the resulting payout multiple for
(i), plus (b) number of days from and including the Effective Date through the
end of the Performance Period multiplied by resulting payout multiple for (ii).
The resulting final payout multiple will be weighted 30% of the Total
Performance consistent with the AFG Percentage noted above.


4

--------------------------------------------------------------------------------




Notwithstanding anything in this Exhibit A to the contrary, the number of Target
Performance Units (and associated Dividend Equivalent Units) that become Earned
Performance Units (and Earned Dividend Equivalent Units) based on the level of
achievement of the metrics set forth in table above shall be adjusted, either
upwards or downwards, based on AFG’s RTSR Percentile Ranking for the Performance
Period, in accordance with the table below, as determined by the Committee. For
the avoidance of doubt, in no event shall the Participant earn more than 220% of
the Target Performance Units after the RTSR modifier is applied.
 RTSR Percentile Ranking
RTSR Modifier
75th percentile or above
110% of overall payout multiple
Between 25th and 75th percentile
100% of overall payout multiple
25th percentile or below
90% of overall payout multiple



5

--------------------------------------------------------------------------------




For purposes of this Exhibit A, the following definitions shall apply:
AAC: Ambac Assurance Corporation.
Adjusted Net Asset Value: The value determined by reducing Assets by
Liabilities, determined as of the last day of the Performance Period.
Additionally, Adjusted Net Asset Value will:
•
neutralize the effects of claim payments, loss expense payments, advisor
payments and the establishment of loss and loss expense reserves for credits
that do not have a GCL, as defined below, at the beginning of the Performance
Period;

•
measure AAC’s foreign subsidiaries utilizing the foreign exchange rate at the
beginning of the Performance Period;

•
add back costs related to ongoing OCI oversight during Performance Period; and

•
add back direct costs of risk remediation activities with respect to credits
within WLACC.

AFG: Ambac Financial Group, Inc.
ART Transactions: Alternative Risk Transfer transactions executed by the Company
that reduce/eliminate portfolio risk, including by way of proportional
reinsurance (e.g. quota share) or other alternative hedging or risk transfer
strategies (e.g. excess of loss reinsurance) the impact of which has been
approved by the Committee for purposes of reducing WLACC Outstanding. For
purposes of this definition, (i) the impact of an ART transaction whereby net
par is not reduced but a portion of the risk related to a WLACC is defeased or
reduced for some or all of the remaining life of the insured exposure shall
count towards calculating the reduction in WLACC Outstanding and (ii) the
measure of benefit for the risk retention metric for an ART Transaction will be
calculated as follows (a) the net par balance of the portion of the WLACC
exposure affected by the ART multiplied by (b) the quotient of the ART coverage
period and the remaining expected life of the exposure.  To the extent an ART
transaction is executed that does not conform to the aforementioned example
management will propose an alternative calculation to the Committee to measure
the WLACC reduction. 
Assets: The sum of the following relating to the Included Entities: cash,
invested assets at fair value (except for Ambac-insured investments which will
be measured at amortized cost and excluding the Secured Note issued in 2018 in
connection with AAC’s restructuring as it is included below in liabilities),
loans, investment income due and accrued, net receivables (payables) for
security sales (purchases), tax tolling payments or dividends made by AAC to
AFG, cash, cash equivalents and securities pledged as collateral to
counterparties and other receivables.
Included Entities: AAC and its subsidiaries, and may include any other entities
that the Committee shall determine.
Liabilities: The sum of the following relating to the Included Entities: the
present value of future probability weighted financial guarantee claims and CDS
payments reduced by recoveries, including probability weighted estimated
subrogation recoveries and reinsurance recoverables, using discount rates in
accordance with GAAP (“GCL”), fair value of interest rate derivatives (prior to
any AAC credit valuation adjustments), par value and accrued interest on all
outstanding surplus notes of AAC (including junior surplus notes), par value and
accrued interest on the Ambac Note and Tier 2 Notes issued in 2018 in connection
with the Segregated Account rehabilitation exit transactions (net of par value
and accrued interest on AAC’s holdings of the Secured Note), the liquidation
value of outstanding preferred stock and the GAAP carrying value of RMBS secured
borrowings, if any. Liabilities will also include the par and accrued interest
on any new debt obligations issued in the future.
Original Cumulative EBITDA: AFG’s earnings before interest, taxes, depreciation,
amortization, and non-controlling interests (as determined under current US
GAAP) through the Performance Period. This includes all of AFG’s subsidiaries
excluding AAC and AAC’s subsidiaries. Original Cumulative EBITDA shall be
adjusted for the effects of:
•
advisor and deal/transaction related costs related to AFG and AAC capital and/or
M&A transactions above or below budgeted amounts2;

•
cost of post-employment guarantees;

•
cost and impact of AAC and AFG share repurchase (direct and synthetic)3;

•
changes to Board fees and Board imposed expenses;

______________________________
2    Revised Cumulative EBITDA from Revised Performance Metrics during the
Performance Period will be recognized net of any excluded advisor and/or deal
costs incurred during such period.
3    Cost to be calculated based on (i) the amount of capital allocated to share
repurchase multiplied by (ii) LIBOR + the average spread earned on AFG
investments from the time of such allocation through the end of the Performance
Period. For the avoidance of doubt, gains or losses from repurchases are also
excluded from the Original Cumulative EBITDA and, to the extent applicable, the
Revised Cumulative EDITDA calculation.


6

--------------------------------------------------------------------------------






•
litigation and defense costs and any potential litigation gains in excess of
damages incurred;

•
(cost)/benefit of performance based compensation (above) or below target
amounts; and

•
any other costs as determined in the sole discretion of the Board.

Peer Group: The entities set forth on Exhibit B hereto. However, in the event
that, prior to the end of the Performance Period, there occurs: (i) a merger,
acquisition or business combination transaction of a Peer Group member with or
by another Peer Group member, only the surviving entity shall remain a member of
the Peer Group; (ii) a merger, acquisition or business combination of a Peer
Group member with an entity that is not a Peer Group member, or the acquisition
or business combination transaction by or with a Peer Group member, where such
Peer Group member is the surviving entity and remains publicly traded, such Peer
Group member shall remain a member of the Peer Group; (iii) a merger or
acquisition or business combination transaction of a Peer Group member by or
with an entity that is not a Peer Group member or a “going private” transaction
involving a Peer Group member where such Peer Group member is not the surviving
entity or is otherwise no longer publicly traded, such Peer Group member shall
no longer be a member of the Peer Group; (iv) a stock distribution from a Peer
Group member consisting of the shares of a new publicly traded company (a
“spin-off”), such Peer Group member shall remain a member of the Peer Group,
such distribution shall be treated as a dividend from such Peer Group member
based on the closing price of the shares of the spun-off company on its first
day of trading and the performance of the shares of the spun-off company shall
not thereafter be tracked for purposes of calculating Total Shareholder Return;
or (v) a bankruptcy or liquidation of a Peer Group member, such Peer Group
member will remain a member of the Peer Group and the Total Shareholder Return
of such Peer Group member shall equal -100%.
Relative Total Shareholder Return, or RTSR: The percentile rank of the Company’s
Total Shareholder Return as compared to the Total Shareholder Returns of all
members of the Peer Group, ranked in descending order (including the Company),
at the end of the Performance Period.
Revised Cumulative EBITDA: For all of AFG’s subsidiaries (excluding AAC and
AAC’s subsidiaries), including any new subsidiary or affiliate resulting from
the execution of a material transaction or acquisition by AFG, earnings before
interest, taxes, depreciation, amortization, and non-controlling interests (as
determined under current US GAAP) as of the Effective Date through the
Performance Period that will be measured against Revised Performance Metrics as
of the Effective Date.
Revised Performance Metrics: Revised Cumulative EBITDA metrics established as of
the Effective Date by the AFG Board and Compensation Committee to incorporate
performance goals for a material transaction or acquisition by AFG.
Total Shareholder Return: With respect to each of the Common Stock and the
common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of AFG and the members of the Peer Group, (i) the beginning
stock price will be based on the average of the twenty (20) trading days
immediately prior to the first day of the Performance Period on the principal
stock exchange on which the stock is then listed or admitted to trading and the
ending stock price will be based on the average of the last twenty (20) trading
days of the Performance Period on the principal stock exchange on which the
stock is then listed or admitted to trading and (ii) reinvestment of dividends
shall be assumed to be reinvested on the ex-dividend date using the closing
stock price on the ex-dividend date.
WLACC Outstanding: The remaining net par outstanding, inclusive of the impact of
any ART Transactions executed by the Company during the Performance Period, for
watch list and adversely classified credits as identified at the beginning of
the Performance Period (“WLACC”) by AFG and its subsidiaries, including AAC and
Ambac Assurance UK Limited (“Ambac UK”). For purposes of this award, WLACC
amounts will exclude new credits added during the Performance Period4, including
credits added through reinsurance recaptures. Additionally, the WLACC net par
outstanding at the beginning of performance period shall incorporate accreted
par outstanding at the beginning of the performance period for the following
three capital appreciation bond exposures:
•
Single Risk ID: 239961     PHILADELPHIA PA GO

•
Single Risk ID: 4224     NEW JERSEY TSP TRT FND-TRS SYS

•
Single Risk ID: 813506     ALAMEDA CA CORRID TRAN ATH

Any reductions to WLACC net par outstanding for the above specified exposures
will be based on the accreted par outstanding at the beginning of the
Performance Period.
For non-U.S. exposures, the currency exchange rates to be used shall be those
beginning on the first day of the Performance Period.
______________________________
4    Beginning WLACC Outstanding for this award will include the net par
outstanding as of December 31, 2018 related to credits added to the watch list
in January 2019.




7

--------------------------------------------------------------------------------





EXHIBIT B
PEER GROUP


Assured Guaranty Ltd. (AGO)
MBIA Inc. (MBI)
Syncora Holdings Ltd. (SYCRF)
MGIC Investment Corporation (MTG)
The Navigators Group, Inc. (NAVG)
Radian Group Inc. (RDN)
Mr. Cooper Group (COOP)
ECN Capital Corp. (TSX:ECN)
Element Fleet Management Corp. (TSX:EFN)
Navient Corporation (NAVI)
Enstar Group Limited (ESGR)


8